Title: From John Adams to Benjamin Rush, 1 May 1807
From: Adams, John
To: Rush, Benjamin



Quincy May 1. 1807

I thank you, my dear Sir for the promptitude of your Answer to my last Letter, and for inclosing the misterious one to you, which however has every Appearance of honesty about it. My Daughter Started the Idea that it might be our Friend Wm. Smith of Charlestown who married Miss Izzard: but the Date of the Letter is New York. My Daughter, upon my Receipt of your Letter wrote to her Husband on the Subject. If I can persuade her to give me an Extract of his Answer I will inclose it.
If Credit is to be given to Judge Innis’s Deposition, and Sebastians Conviction it is certain that Spain has tampered in the U.S and if She Tampered once before with others she might a second time, with Burr. If I were convinced of his Guilt of treason or treasonable Intentions I should infer that he was employed by Spain.
you ask me if I do not sometimes impricate Evils on the day, on which I became a Politician.—I have endeavoured to recollect that day. It is a remote one. A mighty impression was made upon my little head at the Time of the Expedition against Cape Breton, under General Pepperel, in 1745 and on the Approach of the Duke D’Anvilles Armament against Boston. But I have only my Memory to testify So early. An Odd Accident has within a month brought to light the enclosed Letter, which has lain fifty one years and an half in darkness & Silence, in dust and Oblivion. Pray tell me your Reflections in the Light of this droll Phenomenon. I fancy they will be
1. What would our Tories and Quakers and Proprietors, have Said if this Letter had it been published in 1774, 5, or 6? But I will not guess at any more of your Observations. You shall make them yourself and relate them to me. But I will make my own Obser Remarks first and Submit them to you.
1. Paine in common sense, Says that no body in America, ever thought, till he revealed to them the mighty Truth that America would ever be independent. I remember not the Words but this is the sense as I remember it. This I have always, at all times and in all places contradicted and have affirmed that the Idea had of American Independence, sooner or later, and of the Necessity of it, sometime or other was always familiar to Gentlemen of reflection in all Parts of America and I spoke of my own Knowledge in this Province.
2. I very distinctly remember that in the War of 1755, a Union of the Colonies to defend Themselves against the Encroachments of the French was the general Wish of the Gentlemen with whom I conversed: and it was the opinion of Some, that We could defend ourselves and even conquer Canada, better without England than with her, if she would but allow Us to Unite and exert our Strength Courage and Skill, diffident as We were of the last.
3. It was the fear of this Union of the Colonies, which was indeed commenced in a Congress at Albany, which induced the English to take the War into their own hands.
4. The War was so ill conducted by Shirley, Lord Loudun, Braddock and all other British Commanders till Wolf and Amherst came forward, that the Utmost Anxiety prevailed and a thousand Panicks were spread lest the French should overrun Us all. Att this time I was not alone in Wishing, that We were unshackled by Britain and left to defend ourselves.
5. The Treatment of the Provincial officers and Soldiers by the British Officers, during that War made my blood boil in my Veins.
6. Notwithstanding all this, I had no desire of Independence, as long as Britain would do Us Justice. I knew it but must be an Obstinate Struggle, and Saw no Advantage in it, as long as Britain should leave our Liberties inviolate.
7. Jefferson has acquired Such Glory by his declaration of Independence in 1776 that I think I may modestly enough boast of my Declaration of Independence in 1755, twenty one years older than his.
8. Our Governor Elect, in his Biographical Sketch of Samuel Adams ascribes to him the honour of the first Idea and Project of Independence. In 1755 when my Letter to Doctor Nathan Webb was written I had never Seen the Face of Samuel Adams.
9. The English, the Scotch, the Tories and Hyperfederalists will rebell on their execrations against me as a Rebel from my Infancy and a Plotter of Independence more than half a hundred years ago.
10. The present Ruling Party in the United States, will renew, repeat and redouble their curses and Sarcasms against me, for having meditated the Ruin and destruction of this Country, from a Boy, from a mere Chicken in the Eggshell, by building a Navy, under pretence of protecting our Commerce and Seaports, but in reallity only as a Hobby Horse for myself to ride and to increase my Patronage. For there can be no doubt that the Boy, though not yet twenty years old, and though pinch’d and Starved in a stingy Country School, fully expected to be King of North America and to marry his Daughter to the Prince of Wales and his son John Quincy to the Princess Royal of England.
11. There can be no doubt, that this Letter, puerile and childish as it is, will make a distinguished figure in the Memoirs of my Life. A grave and important question arises on a point of Chronology; whether it Should be inserted in the month of October 1755 the time of its Birth or in the Month of April 1807, the time of its resurection. As you have advised me to write my own Life you must resolve this question for me, for it is too perplexed for my Judgment to determine.
12. You may depend upon its authenticity for I have copied it from the original, to every Word and almost every Letter of which I can attest, and So might any one else who should compare it, with this from the Similarity of hand and composition.
13. Vive La Bagatelle.
Now Sir, to be Serious: I do not curse the day, when I engaged in public affairs. I do not Say when I became a Politician, for that I never was. I cannot repent of any Thing I ever did, conscienciously from a sense of Duty I never engaged in public affairs, for my own Interest Pleasure, Envy Jealousy Avarice or Ambition or even the desire of Fame. If any of these had been Motives, my Conduct would have been very different! In every considerable Transaction of my public Life, I have invariably acted according to my best Judgment for the public good, and I can look up to God for the sincerity of my Intentions. How then is it possible I can repent. Notwithstanding this I have an immense Load of Errors, Weaknesses, follies and Sins to mourn over and repent of, and these are the only Afflictions of my present Life,
But notwithstanding all, Saint Paul and Dr Barrow have taught me to rejoice evermore, and be content. This Phrase “rejoice evermore” shall never be out of my heart, memory or mouth again as long as I live, if I can help it. This is my Perfectibility of Man.
Your “Palace of Ice” is a most admirable Image. I agree, that you and I have been employed in building a Palace of Ice. However if We did not believe it to be marble or Silver or Gold or Ivory or Alabaster, or Stone or Brick, We both thought it good sound White Oak which would Shelter its Inhabitants from the Inclemency of the Weather and last a long time. But the heat of the Climate in summer has proved it to have been Ice. It is all melted to Water.
All Letters and Packetts to or from John Adams are exempted from Postage and the Philadelphia Post office is the only one in the Union that has the Ignorance or Knavery to dispute it. I fancy Captain Pattun is again Post Master there.
All my Family salute all yours. I am as usual
J
John Adams
P.S. I forgot a principal Point I had in view when I Sat down, i.e. to congratulate You that the Queen of Etruria has fallen in Love with you. Tell Mrs Rush that I congratulate her that the Queen of Sheba is not likely to visit Solomon at Philadelphia

